Citation Nr: 1629042	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-48 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of right mandible fracture, to include temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

In July 2016, prior to the promulgation of a Board decision, the Veteran's representative submitted a request to withdraw the appeal for entitlement to a rating in excess of 20 percent for residuals of right mandible fracture, to include temporomandibular joint (TMJ) dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for residuals of right mandible fracture, to include TMJ dysfunction, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In a July 2016 statement, the Veteran's representative indicated that the Veteran wished to pursue an increased-rating claim he filed with the RO in April 2016 in place of the current appeal.  The representative therefore withdrew the appeal for entitlement to a rating in excess of 20 percent for residuals of right mandible fracture, to include TMJ dysfunction.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 20 percent for residuals of right mandible fracture, to include TMJ dysfunction, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


